Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 are canceled. Claims 26-40 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on September 14, 2020, January 14, 2021, February 19, 2021, and May 24, 2021 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,489080. Although the claims at issue are claims 1-16 of U.S. Patent No. 10082983 contains every element of claims 26-40 of the instant application and as such anticipates claim 26-40 of the instant application.
Claims of instant application are compared to claims of U.S. Patent No. 10,489080 in the following table: 
Instant application
U.S. Patent No. 10,489080
26.A method, comprising: setting an alarm at a time at which a time lock is to start for a data set; and in response to an occurrence of the alarm, generating a point in time copy of the data set to allow write operations to be performed even if the time lock is activated.
1. A method, comprising: receiving, by a computational device, a command to activate a time lock for a data set; and in response to receiving the command to activate the time lock for the data set, generating a point in time copy of the data set to allow write operations of the data set to be performed even if the time lock is activated on the point in time copy, wherein on expiry of the time lock the point in time copy is deleted, but the data set is maintained.
2. The method of claim 1, the method further comprising; setting an alarm at a time at which the time lock is to start; and in response to an occurrence of the alarm, generating the point in time copy.
: in response to stopping a write operation for a first time as a result of the time lock, generating the point in time copy.
4. The method of claim 3, the method further comprising: in response to stopping a write operation for a first time as a result of the time lock, generating the point in time copy.
28. The method of claim 26, wherein on expiry of the time lock the point in time copy is deleted, but the data set is maintained.  

5. A system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: receiving a command to activate a time lock for a data set; and in response to receiving the command to activate the time lock for the data set, generating a point in time copy of the data set to allow write operations of the data set to be performed even if the time lock is activated on the point in time copy, wherein on expiry of the time lock the point in time copy is deleted, but the data set is maintained. 

wherein on expiry of the time lock the data set is deleted, but the point in time copy is maintained.
1. A method, comprising: receiving, by a computational device, a command to activate a time lock for a data set; and in response to receiving the command to activate the time lock for the data set, generating a point in time copy of the data set to allow write operations of the data set to be performed even if the time lock is activated on the point in time copy, wherein on expiry of the time lock the point in time copy is deleted, but the data set is maintained.

30. The method of claim 26, wherein on expiry of the time lock both the data set and the point in time copy are maintained.
7. A system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: receiving a command to activate a time lock for a data set; and in response to receiving the command to activate the time lock for the data set, generating a point in time copy of the data set to allow write operations of the data set wherein on expiry of the time lock both the data set and the point in time copy are maintained.

The rational above applies to claims 31-35, 36-40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 27, 30-32, 35, 36, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dudgeon et. al. U.S. Patent Pub No. 2013/0031069  (hereinafter Dudgeon) in view of Vahalia et. al. US Patent No. 6,389,420 (hereinafter Vahalia).
Regarding claim 31, Dudgeon  teaches a system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations (Fig.1 "Processor8"; Para15-16 "a lock manager 14 to manage exclusive and non-exclusive locks for the requests to the file 4, and a logical copy manager 16 to manage logical copy operations, such as FlashCopy®, snapshot, etc"), the operations comprising: setting a time at which a time lock is to start for a data set(Fig.1, 4, 5 Para23-24 "FIG. 5 illustrates an embodiment of operations performed by the lock manager 14 to provide a lock to a read or write request to the file 4."); Fig.4, 5, 6; Para24-25 "The lock manager 14 indicates (at block 116) the file 4 as having a temporary file, such as by setting the temporary file indicator 58 in the metadata 50 for the file 4 to indicate that there is a temporary file 22 storing writes for the file 4"). 
However, Dudgeon fails to teach but Vahalia teaches setting an alarm and in response to an occurrence of the alarm, generate copy (Fig.3-5, 8; C7L35-65 "upon transmitting a lock request to a file manager at a time t-0, the client sets a timer to establish a period delta-1 during which the client may access a file provided that the file manager owning the file grants the lock request" timer corresponds to alarm, C8L1-30; C11L3-40).
Dudgeon and Vahalia are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Dudgeon, and incorporating the alarm, as taught by Vahalia.  
One of ordinary skill in the art would have been motivated to do this modification in order to keep data integrity.
Regarding claim 32, the combination of Dudgeon and Vahalia teaches all the limitations of the base claim as outlined above.
Further, Dudgeon teaches the operations further comprising: in response to stopping a write operation for a first time as a result of the time lock, generating the point in time copy (Fig.4, 5, 6; Para24-25
Regarding claim 35, the combination of Dudgeon and Vahalia teaches all the limitations of the base claim as outlined above.
Further, Dudgeon teaches wherein on expiry of the time lock both the data set and the point in time copy are maintained (Fig.4, 5, 6; Para24-25 "The lock manager 14 indicates (at block 116) the file 4 as having a temporary file, such as by setting the temporary file indicator 58 in the metadata 50 for the file 4 to indicate that there is a temporary file 22 storing writes for the file 4" both files are kept).  
Regarding claims 26, 27, 30, and 36, 37, 40, the combination of Dudgeon and Vahalia teaches these claims according to the reasoning set forth in claim 31-32, and 35.
Claims 28, 29, 33, 34, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dudgeon in view of Vahalia as applied to claim 31 above, further in view of Beeston et. al. US Patent Pub No. 2011/0185117 (hereinafter Beeston).
Regarding claim 33, the combination of Dudgeon and Vahalia teaches all the limitations of the base claim as outlined above.
But the combination fails to clearly specify wherein on expiry of the time lock the point in time copy is deleted, but the data set is maintained.  
However, Beeston teaches wherein on expiry of the time lock the point in time copy is deleted, but the data set is maintained (Fig.3; Para65-67 “This prevents any timing issues that may happen between a process that is writing the cartridge and a process that is deleting scratch data”).
Dudgeon, Vahalia, and Beeston are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.

One of ordinary skill in the art would have been motivated to do this modification in order erase data that are obsolete.
Regarding claim 34, the combination of Dudgeon and Vahalia teaches all the limitations of the base claim as outlined above.
Further, Beeston teaches wherein on expiry of the time lock the data set is deleted, but the point in time copy is maintained (Fig.3; Para65-67 “This prevents any timing issues that may happen between a process that is writing the cartridge and a process that is deleting scratch data”).  
Regarding claims 28-29, and 38-39, the combination of Dudgeon, Vahalia, and Beeston teaches these claims according to the reasoning set forth in claim 33-34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135